                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     LUBBOCK DIVISION

JOSE HERNANDEZ-MENDOZA,                                 §
                                                        §
                          Plaintiff,                    §
                                                        §
v.                                                      §     CIVIL ACTION NO. 5:20-CV-284-M-BQ
                                                        §
AZAMOLSADAT FATEMI, et al.,                             §
                                                        §
                          Defendants.                   §

     ORDER ACCEPTING BUT MODIFYING THE FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Department of the Treasury (IRS) filed a Motion for Order Recognizing

Terms of Stipulation as to the lien priority stipulation (ECF No. 13), as well as a Stipulation to

Remand signed by all parties then participating in this action—Plaintiff Jose Hernandez-Mendoza,

First Bank & Trust Co., and the IRS. 1 ECF No. 14. The United States Magistrate Judge made

Findings, Conclusions, and a Recommendation (FCR) regarding the motion. ECF No. 22. As

recommended by the Magistrate Judge in the FCR, Plaintiff and the IRS have filed a Joint Motion

for Entry of Final Judgment as to Plaintiff’s Claims Against the United States. ECF No. 23.

        Neither party filed objections to the FCR and the District Court therefore reviewed the

proposed FCR for plain error. Finding none, the Court ACCEPTS the FCR of the United States

Magistrate Judge, as slightly modified as a result of the Motion for Entry of Final Judgment.

        It is ORDERED that:

        (1)      The IRS’s motion to recognize the lien priority stipulation (ECF No. 13) is

GRANTED;


1
  Subsequent to the stipulation, Defendants Azamolsadat Fatemi and Mohammad Ali Soltani appeared and filed an
Answer to Plaintiff’s Original Petition. ECF No. 19 (filed Apr. 23, 2021). Defendants Fatemi and Soltani “agree that
remand is appropriate and permitted” in this matter. ECF No. 21, at 2.
       (2)     The Joint Motion for Entry of Final Judgment as to Plaintiff’s Claims Against the

United States is GRANTED, so the Court will promptly enter final judgment against the IRS;

       (3)     Plaintiff filed a notice of voluntary dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i)

as to Defendant Custom Homes by Robert Wood (ECF No. 8.), so the Clerk of the Court is directed

to terminate Defendant Custom Homes by Robert Wood; and

        (4)    The Court construes the Stipulation to Remand (ECF No. 14), and Fatemi and

Soltani’s joint brief in agreement (ECF No. 21), as a joint request/motion for remand and for the

reasons stated in the Magistrate Judge’s FCR, the Court GRANTS the request/motion, and

REMANDS the claims between the parties other than the IRS to the 99th Judicial District Court

of Lubbock County, Texas. The Clerk of this Court shall mail a certified copy of this Order to the

District Clerk of Lubbock County, Texas.

       SO ORDERED, this 18th day of June, 2021.



                                                     ____________________________________
                                                     BARBARA M. G. LYNN
                                                     CHIEF JUDGE




                                                    2
